EXHIBIT 99 News Release For Information Contact: Jerald K. Dittmer, Vice President and CFO (563) 272-7400 Marshall H. Bridges, Treasurer (563) 272-4844 HNI CORPORATION ANNOUNCES RESULTS FOR SECOND QUARTER FISCAL 2007 MUSCATINE, Iowa (July 19, 2007) – HNI Corporation (NYSE: HNI) today announced second quarter sales of $618.2 million and income from continuing operations of $26.4 million for the quarter ending June 30, 2007.Net income per diluted share from continuing operations for the quarter was $0.56. Second Quarter Summary Comments "Consolidated sales and income for the quarter decreased from the same period last year due mainly to the dramatic decline in the hearth business.However, the office furniture business achieved a 16.2 percent increase in operating profit despite being challenged by the continued softness in the supplies driven channel.We have done an effective job of managing costs and implementing process improvement to drive profitability and strong cash flow," said Stan Askren, HNI Corporation Chairman, President and Chief Executive Officer. Second Quarter Dollars in Millions Three Months Ended Percent Except per share data 6/30/2007 7/01/2006 Change Net Sales $ 618.2 $ 667.7 -7.4 % Gross Margin $ 215.6 $ 233.6 -7.7 % Gross Margin % 34.9 % 35.0 % SG&A $ 170.3 $ 185.0 -8.0 % SG&A % 27.5 % 27.7 % Operating Income $ 45.4 $ 48.6 -6.7 % Operating Income % 7.3 % 7.3 % Income from Continuing Operations $ 26.4 $ 28.7 -8.1 % Earnings per share from Continuing Operations – Diluted $ 0.56 $ 0.56 Second Quarter Results – Continuing Operations ● Consolidated net sales for the second quarter decreased 7.4 percent to $618.2 million.Acquisitions contributed $6 million or 0.9 percentage points of sales. ● Gross margins were 0.1 percentage points lower than prior year primarily due to decreased volume.Price increases implemented late in the prior year offset the more moderate increase in material costs experienced during the quarter. ● Total selling and administrative expenses decreased due to lower volume, cost containment initiatives, and lower incentive based compensation expense. ● The annualized effective tax rate for second quarter 2007 decreased to 35.4 percent compared to 36.5 percent in second quarter 2006 due to additional benefits from the U.S. manufacturing deduction and the reinstatement of the research tax credit partially offset by higher state taxes. ● Net income per share was favorably impacted $0.05 per share as a result of the Corporation's share repurchase program. Year-to-Date Results – Continuing Operations Consolidated net sales for the first six months of 2007 decreased $85.9 million, or 6.5 percent, to $1.2 billion compared to $1.3 billion in 2006.Acquisitions added $21.6 million or 1.6 percentage points of sales.Gross margins decreased to 34.4 percent compared to 35.2 percent last year. Income from continuing operations was $47.0 million compared to $57.3 million in 2006, a decrease of 17.9 percent.Earnings per share from continuing operations decreased 10.8 percent to $0.99 per diluted share compared to $1.11 per diluted share last year.Earnings per share was positively impacted $0.08 as a result of the Corporation’s share repurchase program. Cash flow from operations for the first six months increased to $95.7 million compared to $30.9 million last year.The increase was primarily due to strong trade receivables collections.Capital expenditures were $29.1 million in 2007 compared to $33.2 million in 2006.The Corporation repurchased 1,933,895 shares of its common stock at a cost of approximately $85.0 million, or $43.95 per share, during the first six months of 2007, compared to $107.9 million in the same period last year.There is approximately $54.8 million remaining under the current repurchase authorization. Discontinued Operations The Corporation completed the sale of a previously announced small, non-core component of the office furniture segment during the second quarter.Revenues and expenses associated with the business operations are presented as discontinued operations for all periods presented in the financial statements. Office Furniture Three Months Ended Percent Dollars in Millions 6/30/2007 7/01/2006 Change Sales $ 503.6 $ 510.7 -1.4 % Operating Profit $ 44.6 $ 38.4 16.2 % Operating Profit % 8.9 % 7.5 % Second Quarter Results ● Second quarter net sales for the office furniture segment decreased $7.2 million to $503.6 million including $6.1 million of incremental sales from acquisitions. ● Operating profit for the quarter increased $6.2 million primarily as a result of price increases and cost improvement initiatives.Operating profit was negatively impacted by $0.5 million higher restructuring related costs compared to second quarter 2006. Year-to-Date Results Year-to-date net sales increased $3.1 million, or 0.3 percent, to $1,001.4 million compared to $998.3 million in 2006.Acquisitions contributed $20.8 million of sales.Operating profit increased $4.7 million to $83.7 million, or 5.9 percent, compared to the prior year period.Operating profit as a percentage of sales increased to 8.4 percent compared to 7.9 percent in the prior year. Hearth Products Three Months Ended Percent Dollars in Millions 6/30/2007 7/01/2006 Change Sales $ 114.6 $ 157.0 -27.0 % Operating Profit $ 9.7 $ 18.2 -46.6 % Operating Profit % 8.5 % 11.6 % Second Quarter Results ● Second quarter hearth product net sales decreased $42.4 million reflecting the weak housing and market conditions. ● Operating profit for the quarter decreased $8.5 million due to lower volume and higher material costs partially offset by cost reduction initiatives and a favorable product mix. Year-to-Date Results Year-to-date net sales declined $89.0 million, or 28.3 percent, to $225.9 million compared to $314.9 million in 2006.Operating profit decreased $12.5 million, or 41.7 percent, to $17.4 million.Operating profit as a percentage of sales decreased to 7.7 percent compared to 9.5 percent in the prior year. Outlook "The office furniture industry continued to show moderate growth in the second quarter.In particular, we saw softness in the supplies driven channel.We anticipate similar market conditions for the remainder of 2007.In response, we are actively identifying and implementing structural and operating cost reductions," said Mr. Askren. "The hearth business continues to be impacted by unfavorable housing market conditions. We do not anticipate a housing recovery during 2007. We are pleased with the hearth group's performance as they drive share gains and right size the cost structure to drive solid long-term profitability," said Mr. Askren. The Corporation remains focused on creating long-term shareholder value by growing its business through investment in building brands, product solutions and selling models, enhancing its strong member-owner culture, and remaining focused on its long-standing rapid continuous improvement programs to build best total cost and a lean enterprise. Conference Call HNI Corporation will host a conference call on Thursday, July 19, 2007 at 10:00 a.m. (Central) to discuss second quarter 2007 results.To participate, call the conference call line at 1-800-230-1951. A replay of the conference call will be available until Thursday, July 26, 2007, 11:59 p.m. (Central).To access this replay, dial 1-800-475-6701 – Access Code: 877201.A link to the simultaneous web cast can be found on the Corporation's web site at www.hnicorp.com. HNI Corporation is a NYSE traded company providing products and solutions for the home and workplace environments.HNI Corporation is the second largest office furniture manufacturer in the world and is also the nation’s leading manufacturer and marketer of gas- and wood-burning fireplaces.The Corporation's strong brands, including HON®, Allsteel®, Gunlocke®, Paoli®, Maxon®, Lamex®, Heatilator®, Heat & GloTM, and Quadra-Fire®,have leading positions in their markets.HNI Corporation is committed to maintaining its long-standing corporate values of integrity, financial soundness and a culture of service and responsiveness.By doing so, in 2007 the Corporation was recognized by Fortune Magazine as one of America's Most Admired Companies.In 2007, the Corporation was recognized by
